17‐2900 
United States v. Coll 
        
                         UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 
                                           
                                SUMMARY ORDER 
        
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION 
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND 
IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS 
COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT 
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR 
AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY 
CITING  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
REPRESENTED BY COUNSEL. 
 
       At a stated term of the United States Court of Appeals for the Second Circuit, held 
at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New 
York, on the 21st day of February, two thousand and nineteen. 
                                           
Present:       
              JOSÉ A. CABRANES, 
              RICHARD C. WESLEY, 
                                   Circuit Judges.* 
       ______________________ 
        
       UNITED STATES of America, 
        
                                   Appellee, 
        
                      v.                                      17‐2900 
        
       Brian COLL, 
        
                                   Defendant‐Appellant, 
        

* Judge Debra A. Livingston, originally a member of this panel, recused herself from consideration 
of this matter. The remaining members of this panel, who agree on the outcome, have decided 
this case pursuant to Second Circuit Internal Operating Procedure E(b). 
       Anthony Torres, Byron Taylor, 
                          Defendants. 
       ______________________  
        
For the Defendant‐Appellant:           DONNA  ALDEA  (Bruce  Barket,  on  the  brief), 
                                       Barket Epstein & Kearon LLP, Garden City, NY.  
 
For the Appellee:                      JEANNETTE  A.  VARGAS,  (Martin  S.  Bell, 
                                       Andrew D. Beaty, on the brief), Assistant United 
                                       States Attorneys, for Geoffrey S. Berman, United 
                                       States Attorney for the Southern District of New 
                                       York, New York, NY. 
       ______________________  
        
       UPON  DUE  CONSIDERATION,  IT  IS  HEREBY  ORDERED,  ADJUDGED, 

AND DECREED that the judgment of the district court is AFFIRMED. 

       We assume the parties’ familiarity with the matter and discuss the underlying facts 

and law only as necessary to resolve the issues before us. Defendant Brian Coll, a former 

Rikers  Island  correction  officer,  appeals  from  a  judgment  of  the  United  States  District 

Court for the Southern District of New York (Preska, J.). The Government charged Coll 

under 18 U.S.C. § 242 with violating the civil rights of Ronald Spear, a pretrial detainee 

at Rikers, and with causing Spear’s death by repeatedly kicking him in the head while 

two other correction officers restrained him on the floor. The Government also charged 

Coll with obstructing and conspiring to obstruct justice by covering up the circumstances 

surrounding Spear’s death. Following a trial, a jury convicted Coll and the district court 

sentenced him to 360 months’ imprisonment.  

        


 
                                                 2
                                             ANALYSIS 

          Coll makes three arguments on appeal: (1) that the jury lacked sufficient evidence 

to  find  that  his  kicks  caused  Spear’s  death;  (2)  that  the  district  court  erroneously 

instructed the jury on the “death resulting” element of the 18 U.S.C. § 242 charge; and (3) 

that his 360‐month sentence is both procedurally and substantively unreasonable. 

I.        The Evidence Was Sufficient for the Jury to Find that Coll Caused Spear’s Death 
          by Repeatedly Kicking Him in the Head. 
 
          “We review a claim of insufficient evidence de novo.” United States v. Novak, 443 

F.3d  150,  157  (2d  Cir.  2006)  (quoting  United  States  v.  Lewter,  402  F.3d  319,  321  (2d  Cir. 

2005)).  However,  a  defendant  who  challenges  a  jury  verdict  “faces  a  heavy  burden, 

because we must view the evidence in the light most favorable to the government and 

ask  only  whether  a  rational  jury  could  find  beyond  a  reasonable  doubt  that  the 

[defendant]  intended  or  contemplated  some  harm  to  the  [victim].”  Id.  (quoting  United 

States v. Frank, 156 F.3d 332, 335 (2d Cir. 1998) (per curiam)). 

          In Burrage v. United States, 571 U.S. 204 (2014), the Supreme Court interpreted the 

phrase  “results  from”  in  the  Controlled  Substances  Act,  21  U.S.C.  §  841(b)(1)(A),  as 

carrying  its  “ordinary  meaning[:]  .  .  .  actual  causality.”1  Burrage,  571  U.S.  at  210–11. 

Burrage explained that an act is the but‐for cause of death when it “combines with other 




1    Both sides agree that Burrage controls here. We assume without deciding that it does. 
 
                                                   3
factors to produce the result, so long as the other factors alone would not have done so.” 

Id. at 211. 

        The Government presented unrebutted evidence that Coll repeatedly kicked Spear 

in the head. One witness testified that Coll kicked Spear, “with a lot of force,” like “he 

was kicking a field goal.” Trial Tr. 200, 320. One of the Government’s medical experts 

testified that Spear would have lived had he not suffered blunt force trauma to the head 

and that these kicks, without any preceding takedown, would have been independently 

sufficient to cause even a healthy person to suffer a fatal cardiac arrhythmia. Trial Tr. 751‐

52. Viewing the evidence in the light most favorable to the Government, we conclude that 

a rational jury could have found beyond a reasonable doubt that Coll’s kicks were the 

actual cause of Spear’s death. 

II.     The Jury Instructions Conveying the Legal Standard for the “Death Resulting” 
        Element Were Not Plainly Erroneous. 
 
        Coll next argues that the jury instructions improperly conveyed the standards for 

proximate and but‐for causation, both of which the Government must prove to establish 

that “death result[ed]” from Coll’s conduct.2 See 18 U.S.C. § 242.                                            




2 Despite requesting a proximate cause instruction at trial, the Government now contends that 
whether 18 U.S.C. § 242 contains a proximate cause requirement is “unsettled” and suggests that 
we adopt the reasoning of one of our cases interpreting a similarly worded statute. Gov’t Br. 35; 
see also Gov’t Jan. 24, 2019 Rule 28(j) Letter at 1. While it is true that we have interpreted the phrase 
“death results” in 18 U.S.C. § 241 (conspiracy to deprive a citizen of his civil rights) to require 
proximate cause, see United States v. Guillette, 547 F.2d 743, 749 (2d Cir. 1976), we see no reason to 
resolve that issue at this time given the Government’s position at trial. 
 
                                                    4
       A.     Proximate Cause Instruction 
        
       In the proceedings below, defense counsel made only a blanket objection to the 

proximate cause instruction. This objection was not specific enough to put the court on 

notice  of  Coll’s  concerns.  When  the  court  provided  defense  counsel  an  opportunity  to 

elaborate  on  the  blanket  objection,  defense  counsel  raised  only  an  unrelated  point. 

“[W]here  a  defendant  fails  to  make  a  specific  and  timely  objection  to  a  district  court’s 

legal  instructions,  we  typically  review  those  instructions  only  for  plain  error.”  United 

States v. Bahel, 662 F.3d 610, 634 (2d Cir. 2011). Accordingly, our review is for plain error.3 

“For an error to be a plain error or a defect affecting substantial rights, it must be a clear 

or  obvious  deviation  from  current  law  that  affected  the  outcome  of  the  district  court 

proceedings.” United States v. Svoboda, 347 F.3d 471, 484 (2d Cir. 2003) (brackets, quotation 

marks, and citations omitted). 

       Coll  contends  that  the  portion  of  the  charge  stating  that  “the  government  need 

only prove that bodily injury or death was a natural and foreseeable result of the acts,” 

App. 72, erroneously referenced “bodily injury.” He argues that this language could have 

allowed the jury to convict Coll for causing Spear’s death even if it concluded that only 



3 In footnotes to his reply brief, Coll argues for the first time that if his counsel in fact failed to 
raise a specific and timely objection to this portion of the jury charge that we should vacate his 
conviction for ineffective assistance of counsel. We take no position on this question and instead 
decline to address it because arguments raised for the first time in a reply brief are not preserved 
for appeal, DeFabio v. E. Hampton Union Free Sch. Dist., 623 F.3d 71, 80 (2d Cir. 2010) (per curiam), 
and arguments raised only in footnotes are not preserved for appeal, United States v. Restrepo, 986 
F.2d 1462, 1463 (2d Cir. 1993) (per curiam). 
 
                                                   5
bodily injury, rather than death, was a natural and foreseeable result of Coll’s conduct. 

Even  assuming for the  sake of argument  that this language were erroneous,  any error 

would  not  have  prejudiced  Coll  because  the  Government  presented  overwhelming 

evidence that death itself was a natural and foreseeable result of Coll repeatedly kicking 

Spear, whom he knew suffered from serious health problems, in the head. We thus find 

no plain error in this instruction. 

       B.     But‐for Cause Instruction 
        
       Coll asked the district court to instruct the jury on the “independently sufficient 

cause” theory as an alternative to but‐for causation. Under this theory, the Government 

may  prove  that  a  defendant’s  actions  were  the  actual  cause  of  someone’s  death  when 

“multiple sufficient causes independently, but concurrently, produce a result.” Burrage, 

571 U.S. at 214. 

       Coll’s proposed independent sufficiency charge included much of the language to 

which  he  now  objects.  But  Coll  later  submitted  a  letter  to  the  court  proposing  several 

amendments to this language. He also objected to the independent sufficiency charge “in 

its entirety,” arguing that the independent sufficiency language from Burrage was dicta. 

App.  53.  The  district  court  declined  to  adopt  Coll’s  amendments  during  a  charging 

conference the following day. Coll objected, but he did not repeat his Burrage argument 

or provide any specific reason why the instruction was incorrect. We therefore review for 

plain error. 


 
                                                 6
        Even if it were improper for the district court to instruct the jury on independent 

sufficiency,  any  error  in  this  instruction  would  not  have  prejudiced  Coll  because  the 

Government  presented  sufficient  evidence  that  Coll’s  conduct  was  the  actual  cause  of 

Spear’s  death,  rather  than  one  amongst  multiple  independently  sufficient  causes. 

Accordingly, we find no plain error in the challenged instruction. 

III.    Coll’s 360‐Month Sentence Was Not Unreasonable. 
 
        We  review  a  district  court’s  sentencing  decision  under  a  “deferential  abuse‐of‐

discretion  standard.”  United  States v. Cavera, 550  F.3d  180,  189 (2d  Cir. 2008) (en  banc) 

(quoting  Gall  v.  United  States,  552  U.S.  38,  41  (2007)).  This  means  “de  novo  review  of 

questions of law (including interpretation of the [Sentencing] Guidelines) and clear‐error 

review  of  questions  of  fact.”  United  States  v.  Bonilla,  618  F.3d  102,  108  (2d  Cir.  2010) 

(quoting United States v. Legros, 529 F.3d 470, 474 (2d Cir. 2008)). 

        Coll contends that his 360‐month sentence is procedurally unreasonable because 

the district court erroneously calculated the Guidelines range for his crime by reference 

to the base offense level for second‐degree murder, when it should have used the base 

offense level for involuntary manslaughter or criminally negligent homicide. 

        Section  2H1.1(a)(1)  of  the  Guidelines  requires  the  district  court  to  apply  the 

greatest  applicable base  offense  level  when sentencing  individuals convicted under 18 

U.S.C.  § 242.  See  U.S.  Sentencing  Guidelines  Manual  (“U.S.S.G.”)  § 2H1.1(a)(1)  (U.S. 

Sentencing Comm’n 2016). The district court applied the base offense level for second‐


 
                                                   7
degree murder upon finding that Coll had acted with malice aforethought. See 18 U.S.C. 

§ 1111(a) (requiring “malice aforethought” for second‐degree murder). After accounting 

for Coll’s criminal history level of 1 and various enhancers, the Guidelines recommend a 

sentence of life imprisonment. See U.S.S.G. § 5A. 

       We find no clear error in the district court’s selection of second‐degree murder as 

the  most  serious  underlying  offense.  The  Government  presented  ample  evidence  that 

Coll waited several minutes after an initial altercation before repeatedly kicking Spear—

who was fully restrained and lying prone on the floor—in the head. Even if Coll did not 

intend  to  kill  or  seriously  injure  Spear,  his  conduct  clearly  manifested  a  reckless 

indifference to whether Spear lived or died. Moreover, the alleged provocation offered 

by an already frail Spear—specifically, the push to Coll’s chest and the kicks to his shins—

was  not  objectively  sufficient  to  arouse  the  passions  of  a  reasonable  correction  officer. 

Thus, the district court correctly concluded that Coll acted with malice aforethought. See 

United States v. Velazquez, 246 F.3d 204, 214 (2d Cir. 2001) (“Extremely negligent conduct, 

which creates what a reasonable man would realize to be not only an unjustifiable but 

also a very high degree of risk of death or serious bodily injury to another or to others—

though  unaccompanied  by  any  intent  to  kill  or  do  serious  bodily  injury—and  which 

actually  causes  the  death  of  another,  may  constitute  murder.”  (quoting  2  Wayne  R. 

LaFave & Austin W. Scott, Jr., Substantive Criminal Law § 7.4, at 200 (2d ed. 1986))). 




 
                                                  8
       Coll  also  argues  that  the  district  court  procedurally  erred  by  applying  a 

“vulnerable  victim”  enhancement  to  his  sentence.  See  U.S.S.G.  § 3A1.1(b)(1).  Coll 

contends that he was unaware of the full extent of Spear’s health problems and that, in 

his  view,  Spear  was  the  initial  aggressor.  The  vulnerable‐victim  enhancement  applies 

when a defendant harms someone “who is unusually vulnerable due to age, physical or 

mental condition, or who is otherwise particularly susceptible to the criminal conduct.” 

Id. § 3A1.1(b)(1) & cmt. n.2. Coll knew Spear was housed in an infirmary unit, that  he 

walked with a cane, and that he received regular dialysis treatment. Coll also attacked 

Spear while two other correction officers held Spear to the ground, leaving Spear unable 

to defend himself. Thus, even if Spear had been the “initial aggressor” in his altercation 

with Coll, Spear was vulnerable when Coll assaulted him. We thus find no clear error in 

the court’s decision to apply this enhancement. 

       Finally,  Coll  argues  that  his  below‐Guidelines  sentence  was  substantively 

unreasonable  because  it  was  disproportionately  severe  and  the  district  court  gave 

insufficient  weight  to  certain  factors  outlined  in  18  U.S.C.  § 3553(a).  A  substantively 

unreasonable  sentence  is  one  that  is  “shockingly  high,  shockingly  low,  or  otherwise 

unsupportable  as  a  matter  of  law”  such  that  allowing  it  to  stand  would  “damage  the 

administration  of  justice.”  United  States  v.  Broxmeyer,  699  F.3d  265,  289  (2d  Cir.  2012) 

(quoting United States v. Rigas, 583 F.3d 108, 123 (2d Cir. 2009)). The record demonstrates 

that  the  district  court  thoughtfully  and  carefully  considered  the  18  U.S.C.  §  3553(a) 


 
                                                  9
factors. Moreover, the district court acknowledged Coll’s sentencing‐disparity argument, 

but  it  nevertheless  determined  Coll  deserved  a  lengthy  sentence  because  of  “the 

particular wantonness and callousness and viciousness of [his] attack.” App. 218. Based 

on  the  gravity  of  Coll’s  crimes,  we  hold  that  his  sentence  is  not  substantively 

unreasonable. 

                                       CONCLUSION 

       We  have  considered  Coll’s  remaining  arguments  and  find  that  none  warrant 

reversing his conviction or vacating his sentence. Accordingly, we AFFIRM the judgment 

of the district court. 

                                                   FOR THE COURT: 
                                                   Catherine O’Hagan Wolfe, Clerk 




 
                                              10